Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains more than 150 words, and because it uses phrasing which can be implied, namely, “Disclosed in the present invention”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “verifying whether the said bitstream is up to standard.”  The term “up to standard” in claim 1 is a relative term which renders the claim indefinite. The term “up to standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the claim defines a criterion for assessing a bitstream, this criterion nevertheless does not provide a definition for a bitstream that is “up to standard” or not up to standard.
Claims 4, 5, and 10 recite a “to-be-present buffer.”  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document.  The term “to-be-present” is indefinite because it is idiomatic, and is not clearly defined by the claims or specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannuksela, US 2015/0103921 A1.

Method claims 3 is drawn to the method of using the corresponding apparatus claimed in claims 9.  Therefore, method claim 3 corresponds to apparatus claim 9, and is rejected for the same reasons of anticipation as used below.

	Regarding claim 6, Hannuksela discloses: the method according to claim 3, wherein the decoded version of the current picture is moved into a library picture buffer if the current picture belongs to the library bitstream (Hannuksela discloses in [0320] with respect to figure 8 moving a decoded frame from a hypothetical into the decoded picture buffer, which is a “library picture buffer”, if the frame serves as a reference frame for the overall bitstream (i.e., if it is a “library frame”)).

	Regarding claim 9, Hannuksela discloses: an apparatus of bitstream verification, comprising:
A processor (See controller 56 of figure 1, as in [0066].),
A memory (Processor 56 is connected to memory 58, Ibid.), and
one or more programs executing the following methods:
the processor executes one of the following operations for the coded data of a current picture
in a bitstream entering into a bitstream buffer in the memory, wherein the said bitstream is obtained
by splicing a main bitstream and a library bitstream: ([0281] discloses with respect to figure 8 a first set of data units is associated into a first hypothetical bitstream partition and a second set of data units is associated into a second hypothetical bitstream partition, which are input to respective first and second buffers.  Because they are demultiplexed at 850 in figure 8, they were initially spliced together.):
a. If the current picture belongs to the main bitstream, the processor decides whether to move
the coded data of the current picture out from a hypothetical bitstream buffer or not (Figure 8 flowchart shows that decoded units from moved from bitstream partition buffers 856 and 858 into decoded picture buffer 864, and as disclosed in [0320].  Pictures that are reference pictures are moved into the DPB 864..), according to the difference value between the decoding time instant of the current picture and the presentation time instant of a previous picture that has been decoded before the current picture (As disclosed in [0262], a decoded picture in the decoded picture buffer (DPB) of the hypothetical reference decoder (HRD) may be removed from the DPB at the later of a DPB output time, which is a p.  ([0281] discloses delaying inputting of a first data unit into a second buffer such that its (buffer) removal time is smaller than or equal to the removal time of the last (previous) data unit of the first bitstream partition from first buffer.), wherein the previous picture belongs to the main bitstream ([0282]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, in view of Dai, US 2018/0014010 A1.

Method claims 1 and 2 are drawn to the method of using the corresponding apparatus claimed in claims 7 and 8, respectively.  Therefore method claims 1 and 2 correspond respectively to apparatus claims 7 and 8, and are rejected for the same reasons of obviousness as used below.

	
	Regarding claim 7, Hannuksela discloses: an apparatus of bitstream verification, comprising:
A processor (See controller 56 of figure 1, as in [0066].),
A memory (Processor 56 is connected to memory 58, Ibid.), and
one or more programs executing the following methods:
1) For the coded data of a current picture in a bitstream obtained by splicing a main bitstream
and a library bitstream, wherein the said bitstream is stored in the memory, the processor executes
one of the following operations ([0281] discloses with respect to figure 8 a first set of data units is associated into a first bitstream partition and a second set of data units is associated into a second bitstream partition, which are input to respective first and second buffers.):
a. If the current picture belongs to the main bitstream, the processor decides whether to move
the coded data of the current picture out from a hypothetical bitstream buffer or not ([0281] discloses delaying inputting of a first data unit into a second buffer such that its (buffer) removal time is smaller than or equal to the removal time of the last (previous) data unit of the first bitstream partition from first buffer.), according to the difference value between the decoding time instant of the current picture and the presentation time instant of a previous picture that has been decoded before the current picture (As disclosed in [0262], a decoded picture in the decoded picture buffer (DPB) of the hypothetical reference decoder (HRD) may be removed from the DPB at the later of a DPB output time, which is.), wherein the previous picture belongs to the main bitstream ([0282]). 
2) The processor checks the data fulfillment level of the hypothetical bitstream buffer, verifies
whether the said bitstream is qualified, according to whether the data fulfillment level exceeds the
upper limit and lower limit of the capacity of the hypothetical bitstream buffer ([0253] discloses that if the HRD buffer is about to overflow, the quantization step may be reduced to lower the bitrate and prevent probably buffer overflow at a decoder side.).	
Hannuksela does not disclose:
b. If the current picture belongs to the library bitstream, the processor moves the coded data of the current picture out from the hypothetical bitstream buffer, according to the decoding time instant of the current picture (As disclosed in [0035], [0043], [0044], and [0047], the encoder may skip encoding a current frame if the network has a large time delay, and adaptively change the frequency/ratio of reference frames according to network conditions.  Skipping a frame keeps it out of the HRD buffer.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to implement a reference frame interval management protocol, as described in Dai, in the coder of Hannuksela, in order to control bitrate based on decoder feedback (Dai [0008], lines 1-10.)

Regarding claim 8, the combination of Hannuksela in view of Dai discloses the limitations of claim 7, upon which depends claim 8.  This combination does not disclose: the apparatus according to claim 7, wherein the processor deciding whether to move the coded data of the current picture out from a hypothetical bitstream buffer or not, according to the difference value between the decoding time instant of the current picture and the presentation time instant of a previous picture that has been decoded before the current picture, is executed as one of the following operations:
1) If the decoding time instant of the current picture is not earlier than the presentation time instant of a second previous picture that is the second nearest one decoded before the current picture, the processor moves the coded data of the current picture out from the hypothetical bitstream buffer at the decoding time instant of the current picture.
2) If the decoding time instant of the current picture is earlier than the presentation time instant of a second previous picture that is the second nearest one decoded before the current picture, the processor does not move coded data out from the hypothetical bitstream buffer at the decoding time instant of the current picture.
However Hallberg discloses in an related art directed to creating a trick play stream in real-time: that a new decoding time stamp (DTS) is calculated for a current frame as in 210 of figure 6.  This new DTS value is set to the maximum of either the previous DTS, or the Presentation time stamp (PTS) of the oldest of the last two decoded reference frames if the current frame is a reference frame (Column 11, lines 36-45).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reassign a decoding time stamp of a current reference frame to a larger of the original DTS, or the PTS of second previous picture of two most recently decoded reference frames, as disclosed in Hallberg, in order to ensure that only two reference frames are stored in the buffer, preventing overflow (Hallberg column 11, lines 45-48.)

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela in view of Hallberg, US 6,658,199 B1.

Method claims 4 is drawn to the method of using the corresponding apparatus claimed in claim 10.  Therefore, method claim 4 corresponds to apparatus claim 10, and are rejected for the same reasons of obviousness as used below.

Regarding claim 10, the combination of Hannuksela in view of Dai discloses the limitations of claim 9, upon which depends claim 10.  This combination, specifically Hannuksela, further discloses:
the processor moves the coded data of the current picture out from the hypothetical bitstream buffer at the decoding time instant of the current picture, and moves the decoded current picture into a to be-present buffer ([0177] discloses a decoded picture buffer (DPB) is used to store decoded reference pictures, and is used for output reordering.  A picture is moved out of first or second bitstream partition buffer and into the DPB once it is decoded, as disclosed in figure 8 flowchart, and [0320]).
Hannuksela does not disclose:
the apparatus according to claim 7, wherein the processor deciding whether to move the coded data of the current picture out from a hypothetical bitstream buffer or not, according to the difference value between the decoding time instant of the current picture and the presentation time instant of a previous picture that has been decoded before the current picture, is executed as one of the following operations:
1) If the decoding time instant of the current picture is not earlier than the presentation time instant of a second previous picture that is the second nearest one decoded before the current picture, the processor moves the coded data of the current picture out from the hypothetical bitstream buffer at the decoding time instant of the current picture, and moves the decoded current picture into a to be-present buffer.
2) If the decoding time instant of the current picture is earlier than the presentation time instant of a second previous picture that is the second nearest one decoded before the current picture, the processor does not move coded data out from the hypothetical bitstream buffer at the decoding time instant of the current picture.
However Hallberg discloses in a related art directed to creating a trick play stream in real-time: that a new decoding time stamp (DTS) is calculated for a current frame as in 210 of figure 6.  This new DTS value is set to the maximum of either the previous DTS, or the Presentation time stamp (PTS) of the oldest of the last two decoded reference frames if the current frame is a reference frame (Column 11, lines 36-45).  This reference frame is retained in the elementary buffer 54 unless its DTS exceeds the previous frame’s PTS value.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to condition transferring a current frame to the DPB from a hypothetical bitstream buffer, as disclosed in Hannuksela, on the presentation time stamp of a older of two last decoded reference frames for the same reason of ensuring that only two reference frames are stored in the buffer, preventing overflow (Hallberg column 11, lines 45-48.)  
It would also  have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reassign a decoding time stamp of a current reference frame to a larger of the original DTS, or the PTS of second previous picture of two most recently decoded reference frames, as disclosed in Hallberg, in order to ensure that only two reference frames are stored in the buffer, preventing overflow (Hallberg column 11, lines 45-48.)  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest:
The method according to claim 4, wherein the operation of moving the decoded current
picture into a to-be-present buffer is executed as one of the following operations:
1) If the decoding time instant of the current picture is not earlier than the presentation time
instant of a first previous picture that is the first nearest one decoded before the current picture, moving the said decoded current picture into a first to-be-present buffer.
2) If the decoding time instant of the current picture is not earlier than the presentation time instant of the second previous picture that is the second nearest one decoded before the current picture and is earlier than the presentation time instant of the first previous picture that is the first nearest one decoded before the current picture, moving a decoded picture from a second to-be-present buffer into the first to-be-present buffer and moving the said decoded current picture into the second to-be-present buffer.

The closest prior art of record, Hannuksela, discloses in [0177] discloses a decoded picture buffer (DPB) is used to store decoded reference pictures, and is used for output reordering.  A picture is moved out of first or second bitstream partition buffer and into the DPB once it is decoded, as disclosed in figure 8 flowchart, and [0320].  According to the disclosure of Hallberg, it would have been obvious to one having ordinary skill in the art  to reassign a decoding time stamp of a current reference frame to a larger of the original DTS, or the PTS of second previous picture of two most recently decoded reference frames, as disclosed in Hallberg, in order to ensure that only two reference frames are stored in the buffer, preventing overflow (Hallberg column 11, lines 45-48.)
However, the prior art does not disclose or suggest to determine if the DTS of the current frame is between the presentation times of the two most recently pictures prior to the current picture, moving the current picture into a second to-be-present buffer (Decoded picture buffer).  This prior art only discloses a single DPB for this purpose, based on the current picture either not having an earlier DTS than the PTS of the older of the two most recently decoded frames (move into DPB), or not having an earlier DTS than the PTS of the older of the two most recently decoded frames (do not move into DPB), which is claimed in claims 4 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425